951 A.2d 1036 (2008)
196 N.J. 82
HONEYWELL INTERNATIONAL, INC., Plaintiff-Movant,
v.
TRAVELERS CASUALTY AND SURETY COMPANY, et al., Defendants-Respondents, and
Hartford Accident and Indemnity Company, et al., Defendants-Respondents.
No. M-1053 September Term 2007, 60,637.
Supreme Court of New Jersey.
June 3, 2008.
This matter having been duly presented to the Court, and good cause appearing;
IT IS ORDERED that the motion for a remand is granted, and the matter on appeal (A-97-06) is summarily returned to the trial court for further proceedings, including consideration of the decision in Sensient Colors Inc. v. Allstate Insurance Co., 193 N.J. 373, 939 A.2d 767 (2008), and to permit the parties to address such other special equities as may be asserted; and it is further
ORDERED that jurisdiction is not retained.
Chief Justice RABNER, Justices LaVECCHIA and RIVERA-SOTO, and Judges STERN and WEFING (temporarily assigned) join the Court's order.
Justices LONG, ALBIN, WALLACE, and HOENS did not participate.